Citation Nr: 1548284	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disability.  

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right ankle disability.  

5. Entitlement to service connection for a left leg disability.  

6.  Entitlement to service connection for a right leg disability.  

7.  Entitlement to service connection for a disability manifested by blurred vision.  


8.  Entitlement to service connection for a right knee disability.  


9.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for disorders of the bilateral hips, feet, ankles, knees, legs, and lower and middle back, GERD with hiatal hernia, sleep apnea, hearing loss, and a vision disorder.

As previously noted, the Board has modified the Veteran's sleep apnea claim to encompass all sleep disorders raised by the Veteran's complaints.  Thus, the issue has been modified as noted on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).

The case was remanded by the Board for further development in September 2012.  Following remand, service connection was granted for bilateral hip disability, a left knee disability, a back disability, GERD with hiatal hernia, and bilateral hearing loss were granted in a June 2013 rating decision.  The remaining issues on appeal have been returned for further appellate consideration.  

As noted in the September 2012 remand, the issue of entitlement to service connection for tinnitus has been raised by the record on a statement submitted in November 2006. The issue of entitlement to service connection for headaches, to include as secondary to the now service-connected PTSD, also has been raised by the record via a statement submitted by the Veteran in August 2008.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A chronic left foot disability, now diagnosed as degenerative joint disease of the left hallux, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A chronic right foot disability had not been manifested at any time during the appeal period.   

3.  A chronic left ankle disability, now diagnosed as left ankle sprain, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  A chronic right ankle disability has not been manifested at any time during the appeal period.  

5.  A chronic left leg disability has not been manifested at any time during the appeal period.  

6.  A chronic right leg disability has not been manifested at any time during the appeal period.  

7.  Glaucoma was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event; the Veteran's only additional current eye disabilities are refractive errors.  


CONCLUSIONS OF LAW

1.  A chronic left foot disability was neither incurred in nor aggravated by service nor may, degenerative joint disease of the left hallux be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  A chronic right foot disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A chronic left ankle disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A chronic right ankle disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A chronic left leg disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  A chronic right leg disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  A chronic vision disability, including glaucoma, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  May 2007 and February 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in February 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Foot Disability

The Veteran contends that service connection is warranted for a left foot disability.  Review of his STRs shows no complaint or manifestation of a disorder of the left foot.  Post-service treatment record similarly do not document complaints of a left foot disability, other than pes planus that was noted on periodic physical examination for reserve purposes in 1989.  More recent treatment records, including VA outpatient treatment records dated from September 2003 to July 2010 do not include left foot complaints or pes planus among the list of the Veteran's disabilities.  On examination by VA in February 2013, the Veteran stated that he did not know when his left foot had started bothering him, relating that he believed that he had had dull pain in the big toe in June 2010.  He stated that the pain was in the top of the toe joint and that he might have broken the toe about 20 years earlier, but had not had treatment or a diagnosis in service or thereafter.  The diagnosis was degenerative joint disease of the left hallux.  After examination and review of the Veteran's medical records, the examiner opined that it was less likely than not that the Veteran's left foot and hallux toe condition had its clinical onset during service or was related to any in-service disease, event, or injury, including training exercises.  The rationale was that the Veteran had given credible statements regarding the "unknown" onset date for his left foot or toe condition, which was further supported by the examiners review of the medical records that showed an absence of evidence to support the incurrence of a left foot disability in service.  The examiner commented that the only treatment record in service that related to a foot, involved the right foot.  

The Board finds that there is no basis for the establishment of service connection for a left foot disability.  The STRs are silent for left foot complaints as are the post-service treatment records.  Degenerative joint disease of the left hallux was not manifested until many years after service, approximately June 2010, by the Veteran's statements to the February 2013 VA examiner.  On examination by VA in February 2013, the Veteran stated that he did not know the date of onset of the disorder and the sole medical opinion in the record does not support the establishment of service connection.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left foot disability, including degenerative joint disease of the left hallux, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Foot Disability 

The Veteran contends that service connection should be established for a right foot disability.  The Board notes that review of the Veteran's STRs shows that he had a complaint of right foot pain in September 1969, but that on examination for separation from service in December 1969, he related that he did not have any foot trouble.  Periodic physical examinations for reserve duty, conducted in 1981 and 1985, showed no foot complaints or abnormalities and while a 1989 periodic examination showed bilateral pes planus, VA outpatient treatment records dated from 2003 to 2010 do not show complaints or treatment for a disability of the right foot.  Most significantly, on examination by VA in February 2013, the Veteran showed no right foot disability and no disability of the right foot was documented by the examiner.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for a right foot disability in 2007.  

The Court has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability there is no valid claim of service-connection.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for a right foot disability is not warranted.  

Left Ankle Disability

The Veteran contends that service connection is warranted for a left ankle disability.  Review of his STRs shows no complaint or manifestation of a disorder of the left ankle.  Post-service treatment record similarly do not document complaints of a left ankle disability.  More recent treatment records, including VA outpatient treatment records dated from September 2003 to July 2010 do not include left ankle complaints among the list of the Veteran's disabilities.  On examination by VA in February 2013, the Veteran stated that he had sustained an injury of the left ankle while in the reserves in 1996 and had jumped off some equipment landing "flat-footed."  Following this injury, he stated that X-ray studies were performed, but that he did not receive any additional treatment.  It is noted that service connection has been established for residuals of left knee and hip injuries that was sustained while the Veteran was serving in the reserves and jumped off some equipment, but that no complaints of an ankle injury were noted at that time.  Since that time, he stated that the ankle condition had worsened with sharp pain if he turned quickly.  He stated that the pain went away after approximately two minutes.  The diagnosis was left ankle strain.  After examination and review of the Veteran's medical records, the examiner opined that it was less likely than not that the Veteran's left ankle condition had its clinical onset during service or was related to any in-service disease, event, or injury, including training exercises.  The rationale was that, while the Veteran had given credible statements regarding the onset of his left ankle condition, the examiner's review of the medical records showed an absence of evidence to support the Veteran's claim.  In the absence of a medical record of evidence to support the Veteran's claim, any medical opinion regarding a connection with service would be speculative.  

The Board finds that there is no basis for the establishment of service connection for a left ankle disability.  The STRs are silent for left ankle complaints as are the post-service treatment records.  While there is evidence that the Veteran sustained a left knee and hip disability in an injury as described to the VA examiner, there is no indication in the contemporaneous records of the accident of an injury of the left ankle.  A left ankle strain is first demonstrated in the February 2013 VA examination.  

Although the Board has considered the Veteran's statements that he has had left ankle pain since the injury that he claims occurred while serving in the reserves in 1996, the treatment records from 2003 to 2010 are conspicuously silent for any mention of left ankle symptoms.  The Board finds that if the Veteran had, in fact, been suffering from left ankle pain as he described, he would have mentioned it at some time prior to his current claim, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  Moreover, the absence of clinical treatment records for many years after the claimed injury is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Ankle Disability

The Veteran contends that service connection should be established for a right ankle disability.  The Board notes that review of the Veteran's STRs shows that he had no complaints of right ankle disability during service.  Periodic physical examinations for reserve duty, conducted in 1981, 1985, and 1994 showed no right ankle complaints or abnormalities, and VA outpatient treatment records dated from 2003 to 2010 do not show complaints or treatment for a disability of the right ankle.  Most significantly, on examination by VA in February 2013, the Veteran showed no right ankle disability and no disability of the right ankle was documented by the examiner.  

As noted, when service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich, 104 F. 3d at 1328.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain 21 Vet. App. at 319.  The Veteran filed his claim for service connection for a right ankle disability in 2007.  Pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez 13 Vet. App. at 282.  In the absence of proof of a current disability there is no valid claim of service-connection.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for a right ankle disability is not warranted.  

Bilateral Leg Disability 

The Veteran contends that service connection should be established for a disability of each leg.  The Board notes that review of the Veteran's STRs shows that he had no specific complaints of a leg disability during service.  Periodic physical examinations for reserve duty, conducted in 1981, 1985, and 1994 showed no specific complaints or abnormalities of either leg, and VA outpatient treatment records dated from 2003 to 2010 are also silent concerning such complaints. Most significantly, on examination by VA in February 2013, the Veteran showed no disability of either leg.  

As noted, when service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich, 104 F. 3d at 1328.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain 21 Vet. App. at 319.  The Veteran filed his claim for service connection for a right ankle disability in 2007.  Pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez 13 Vet. App. at 282.  In the absence of proof of a current disability there is no valid claim of service-connection.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for a disability of either leg is not warranted.  

Disability Manifested by Blurred Vision

The Veteran contends that service connection should be established for a disability manifested by blurred vision.  Review of the Veteran's STRs shows that he was treated in the emergency room in September 1969 for irritation of his right eye.  No additional treatment of a right eye injury is shown.  Examinations do show that, while he did need to wear corrective lenses, corrected visual acuity has been shown to be 20/20 throughout service and on reserve examinations in 1981, 1985, and 1994.  There were no manifestations in service of glaucoma.  Post-service treatment records show that in 2003, the Veteran denied having had glaucoma, but in 2007, the Veteran was receiving treatment for glaucoma.  

An examination was conducted by VA in February 2013.  At that time, the diagnoses were hyperopic astigmatism, presbyopia and open angle glaucoma.  After examination, the examiner noted that the Veteran had sustained a non-imbedded corneal foreign body injury in service.  It was opined that such an injury did not result in refractive error (hyperopic astigmatism or presbyopia) or in glaucoma.  The examiner stated that this opinion was supported by "current medical literature and my clinical experience in this area."  

VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Presbyopia is "hyperopia and impairment of vision due to ... old age."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 1994).  Hyperopia is that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 797 (28th ed. 1994).  Under these circumstances, service connection for presbyopia or hyperopic astigmatism is not appropriate.  

Regarding glaucoma, there is no indication that the Veteran manifested this disability while he was on active duty.  Glaucoma is first noted in 2007, many years after separation from service.  The only medical opinion in the record is to the effect that the eye injury that the Veteran sustained in service is unrelated to the development of glaucoma or any currently manifested eye disability.  Under these circumstances, the preponderance of the evidence is against the claim.  As such the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for a left foot disability is denied.  

Service connection for a right foot disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a left leg disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for a disability manifested by blurred vision is denied.  


REMAND

Regarding the remaining issues on appeal, the Veteran is claiming service connection for degenerative joint disease of the right knee and a sleep disorder, including as secondary to PTSD.  In February 2013, the examiner noted that the Veteran had given a credible a history of right knee injury in service and that it was reasonable to conclude that the impact of repetitive physical rigors such as the normal duties of a soldier would tend to accelerate any potential degenerative changes beyond the normal and natural progression of the disease.  The examiner stated; however, that an opinion regarding the right knee could not be rendered without resorting to speculation.  The Board does not find this statement to be consistent with the examiner's finding that the Veteran gave credible statements concerning the incurrence of a right knee injury.  As such, an additional opinion is necessary.  

On examination of the Veteran's sleep abnormality in February 2013, the examiner rendered an opinion that the Veteran's diagnosed obstructive sleep apnea was less likely than not incurred in, due to, or caused by military service.  The examiner did not, however, render the requested opinion regarding possible aggravation of the Veteran's sleep disorder, by his service-connected PTSD.  As such, an addendum opinion must be obtained and the issue must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the examiner who examined the Veteran in February 2013 to render supplemental opinions regarding the nature and etiology of his right knee disorder and any sleep disorder.  

Regarding a right knee disorder, the examiner should be requested to render an opinion as to whether, after consideration of the Veteran's statements (deemed credible by the examiner), regarding a right knee injury, it is at least as likely as not (probability 50 percent or more) that any current right knee disorder is related to service.  

Regarding a sleep disorder, the examiner should be requested to render an addendum opinion regarding whether any currently manifested sleep disorder is caused or aggravated by the Veteran's service-connected PTSD.  

If the examiner who rendered the February 2013 opinions is not available, the Veteran should be scheduled for new examination(s) with examiner(s) who should render the above requested opinions.  The claims folder should be made available for review in connection with these examinations.  The examiner(s) should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


